Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

Claims 1 - 11 are pending.  
Claims 1, 10, 11 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein detecting a target data flow within a data flow group when receiving the data flow group and performing a merging process of the data flow group, and wherein the data flow group includes a plurality of data flows processed at respective bases, such that the processed data flows include corresponding and respective delay times, and wherein the target data flow is processed at one of the respective bases, having a delay time larger than a predetermined value based on the corresponding and respective delay times of the plurality of data flows, and wherein executing a rearrangement of a generation element associated with the target data flow from a higher-load processing unit in one of the respective bases to a lower-load processing unit in one of the respective bases such that the differences between the corresponding and respective delay times of the plurality of data flows are reduced, in addition to the other limitations in the specific manner as recited in claims 1 - 11.  

Claims 2 - 9 are allowed due to allowed base claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KYUNG H SHIN/                                                                                                3-12-2022Primary Examiner, Art Unit 2452